Title: To George Washington from Captain Stephen Chambers, 23 March 1778
From: Chambers, Stephen
To: Washington, George



Moreland [Pa.] 23d March 1778
May it please your Excellency

I recd your favor of the 15th Inst. and think myself well rewarded for doing my duty in having your Excellencys approbation of my proce[ed]ings—Since my last I have got Nothing Considerable going to Market (Some pork Turkeys, fowls, butter, and five or six hundred of Flower excepted) Notwithstanding I have been Constantly near the Enemys lines, and I believe from my Knowledge of the Country and by roads very little has past me, this induces me to think that the Enemy are principally Supplyed by Water from parts of the Country far above me. I have often heard of partys coming from Camp to Cover the Roads but can never meet with them, tho I am Constantly marching near the lines and that no person goes below me when I go to any place within four or five Miles of town. I march after Night Cross the Country to prevent the Enemy having certain Intelligence of my Station, for I am Convinced where ever I march in the day time and Stay two hours that the Enemy have notice, particularly when I am near Germantown—most of the people taken now are old Men & Women carry Flower and other Small Articles, these Generally plead the necessitys of a large family in town, and where I have good reason to believe it, I dismiss them (taking

what they have from them) with a severe reprimand, assuring them, if I shou’d ever take them again in the same Act that I will send them to the provost Guard, this seems to alarm them much & I hope will have the desired effect—last Wednesday Night at Frankford I took a Cart and two horses coming from Philada in which was some triffling matters, the driver and others Concerned, deserted the Cart upon hearing my party advance and from the Darkness of the Night effected their escape, but since I recd positive information that one Thompson who lives about Eight Miles from Philada on the Bristol road was the person who had the Cart in town with a large quantity of Provision, and that he has for a length of time carryd on that trade to a Considerable Amount, that one Vandike drove the Cart and that the Cart was the property of one Potts who is next Neighbour to Thompson, I sent a party to take them; but the two former have not been near their houses since the taking of the Cart, and it is apprehended, (with good reason in my opinion) that they are gone into Philada. Potts alledges that he lent the Cart to go hall Wood and for no other purpose, and that his taking it to town was without his Knowledge or consent. I have however taken his parole to appear when I call for him for tho’ the Cart was his yet his defence might be well founded & I had no Evidence to the Contrary. It is my opinion as these fellows have disappeared their Goods ought to be Seized on and removed as I believe they will take some oppertunity to take them into town as their Villany is discovered, and there is no one to interrupt them except when I am there this treatment will prevent others from going to the Enemy or taking in any Marketing however I will do Nothing untill I hear from your Excellency—On Thursday morning I took John Proven a Sailor belonging to the Grace Transport in the King of Englands Service and have sent him to the Provost Guard—On Fryday last when I was at Germantown I got information that an officer with a small party was attacked by the Enemy that morning near the Middle Ferry on Schulkill and some of them were kill’d and some taken⟨,⟩ that the Officer was dangerously Wounded and a prisoner on that night I lay with my party at Lucans’s Mill and Cover’d Germantown & the York Roads, as I was pretty certain that the Enemy had Notice of my Station I moved from there about 3 o’Clock Saturday morning and March on a Cross roads that keeps me about five Mile from town untill I came within one Mile of Frankford and then turn’d up to Shoemakers Mill, where I recd information that the Enemy with Two Thousand Men four field pieces and several troops of horse had surrounded my Station at Lukens Mill an hour before day having Mist their Aim they march’d to Chesnut hill and left a party at Germantown to Cover Waggons that they left there to load with leather, their Infantry is always mounted on horses when

the March out in the Night which makes their Marches easy to the Men & rapid in their Motion—I suppose your Excellency has been informed before this (as I have got certain information) that the Enemy have sent five Battallions to Salem in the Jerseys to forage and have taken some field pieces with them there is Some ships of War down Covering them I suppose their sending these Men to Salem prevents their Coming out here but it varifys the Intilligence I got of their being out of Forrage. they are ⟨preparing⟩ a great Number of Cavalry which induces me to believe there is some intention of opening the Campain early, but these are matters no doubt your Excellency has Notice off—if I had your Excelly approbation I know I coud procure persons on this line that woud Answer very well to bring out Intelligence but as it is a matter of Importance I will do nothing towards it without your advice—Most of the Good horses near the lines Were taken by the Militia & the Detachmt under Genl Wayne before I recd Orders to take any, therefore my return is small, but such as I send are good and fit for the Service, the Militia have taken milch Cows that were fit for no other purpose than Milking, and most of the Inhabitants apprehend they had no orders for taking them—if I am supplyd with men properly Cloath’d I intend with your Excellys permission to stay out a Month longer as I Certainly will have a great advantage by my knowledge that I have acquired of the Country which no person at first can have—by Writing to Genl Lacey I apprehend you will soonest hear of me as his light horse comes down to where I am someti⟨mes⟩ ⟨mutilated⟩ place was fixd to leave letters for me I coud sent two or three times a⟨s mutilated⟩ want Horsemen very much I have only got one at present. I have the honour to be your Excellency⟨s⟩ Most Obedt humble Servt

Stephen Chambers Captn 12th P.R.

